McCulloci-i, J. During the month of March, 1900, Craig, Coston and Duffing, who were farmers residing in Crittenden County, Arkansas, jointly executed to Sledge & Norfleet Company of Memphis, Terinessee, a mortgage on certain crops, livestock, etc., and a forty-acre tract of land in that county which was owned by Craig and constituted his homestead. The tract is imperfectly described, but it is admitted in the pleadings that it was the intention of the parties to describe and convey the tract in controversy. This is a suit in chancery instituted by appellant, Sledge & Norfleet Company, to have the mortgage reformed so as to correctly describe the land intended to be conveyed, and to foreclose the mortgage. The chancellor refused to decree a foreclosure on the ground that Craig’s wife did not properly join in the execution of the deed and acknowledge the same. We find, however, from an inspection of the deed, which is copied in the transcript, that she did join in the execution and acknowledge the same before an officer authorized by law to take acknowledgments. It is true that her name is not mentioned in the granting clause of the deed along with the names of the other grantors, nor in any part of the deed, but the deed concludes with the statement that “the parties of the first part have hereto set their hands and seals,” etc., and her name appears subscribed thereto with the names of the other grantors. The deed con-_ tains no clause relinquishing the wife’s dower, and in order to give effect to her signature it must be construed to evidence an intention to join in the grant. Pipkin v. Williams, 57 Ark. 247. ■ The statute proyides that “no conveyance, mortgage or other instrument affecting the homestead of any married man shall be of any validity * * * unless his wife joins in the execution of such instrument and acknowledges the same.” Kirby’s Digest, § 3901. This statute prescribes no particular form of acknowledgment, and the court has held that the use of no particular form or words is essential in order to comply therewith, but that it is sufficient if the wife joins in the execution of a deed and acknowledges the same before an officer authorized by law to certify acknowledgments — these being the substantive acts required by the statute in order to give validity to a conveyance of the homestead. Pipkin v. Williams, supra. The officer’s certificate to the deed involved in this case does not conform to the general statute prescribing the form of acknowledgments to deeds, but it does show that the wife acknowledged before the certifying officer that she executed the deed. This is all that is required by the statute directed especially to the wife’s execution of a conveyance of the homestead. But, if we should hold that the certificate of acknowledgment is defective, the defect 'has been cured by a subsequent statute. Act March 20, 1903, Kirby’s Digest, § 786. . It is urged, however, that the curative statute has no application because the homestead was not correctly described in the. deed. Appellees admitted in their pleadings the existence of facts, which justify a reformation of the instrument so as to make it correctly describe the land, hence the cured defect, in the certificate of acknowledgment, if a defect existed, presented no obstacle in the way of reformation of the inaccurate description. The right to a reformation of the instrument rests upon established principles of equity, and when the defective certificate of acknowledgment was cured by the statute these principles came into operation as if no defect had ever existed. The pleadings also present the issue whether or not the mortgage lien on Craig’s homestead was confined to his separate indebtedness to appellant. The chancellor found that the indebtedness of all the mortgagors was joint and amounted to the sum of $854.21 at the time of the rendition of the decree. We think the conclusion of the chancellor in this respect was correct, and that part of the decree is approved. The decree is therefore reversed, and the cause is remanded with directions to enter a decree foreclosing the mortgage on the land described in the .complaint.